DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Response to Arguments
Applicant’s amendments and arguments, filed 5/4/22, merit new grounds for rejection in view of Sartori et al. (U.S. Patent Application Publication No. 2018/0365784,) with evidence provided by Olson et al. (Randal S., O., William, L., Zairah, M., Akshay, V. and Jason H., M., 2018. Data-driven advice for applying machine learning to bioinformatics problems. Biocomputing, 2018, pp.192-203) with respect to the teachings of a random forest or gradient tree boosted algorithm.
The remarks appear to be directed solely to whether the previously cited references teach a random forest or gradient tree boosted algorithm and are therefore moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 11 is objected to because of the following informalities:  amendments to the claims should be demarcated by underline, strikethrough, or appropriate brackets [[]]. The claims are marked as amended but no such changes appear to be depicted.  Appropriate correction is required.
The claims are further objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (U.S. Patent Application Publication No. 2020/0390328,) hereinafter referred to as Toth; in view of Mills et al. (U.S. Patent Application Publication No. 2021/0212595,) hereinafter referred to as Mills; in view of Anbar (U.S. Patent No. 5,771,261,) hereinafter referred to as Anbar; in view of Chandler et al. (U.S. Patent Application Publication No. 2019/0251702,) hereinafter referred to as Chandler; in view of Sartori et al. (U.S. Patent Application Publication No. 2018/0365784,) hereinafter referred to as Sartori, with evidence provided by Olson et al. (Randal S., O., William, L., Zairah, M., Akshay, V. and Jason H., M., 2018. Data-driven advice for applying machine learning to bioinformatics problems. Biocomputing, 2018, pp.192-203).
Regarding claims 1 and 14, Toth teaches a system for measuring physiological responses caused by cognitive load and stress, comprising: 
an eye measurement module containing a video camera and infrared LEDs focused on pupils of a user (¶[0291]), where the eye measurement module is configured to: 
determine changes in the dilation of the pupils, determine blink rate, and determine the trajectory of the pupils (¶[0089], ¶[0122]); 
a thermal measurement module containing an infrared camera configured to measure changes in respiratory rate of the user (¶[0092], ¶[0181] infrared imaging for respiratory rate detection; it’s not clear that respiratory data is being obtained from thermal fluctuations measured by the infrared camera, so the infrared imaging of Toth in considered to teach this feature under BRI- however, in case Applicant disagrees, an additional citation is made below); 
a facial measurement module containing a camera configured to detect changes of position at facial points of the user (¶[0255]); 
a sensor module that includes sensors selected from the group comprising: heart rate sensors, skin conductivity sensors, motion sensors, and temperature sensors or combinations thereof (¶[0098]); 
an electroencephalography signal (EEG) capture module (¶[0181]); 
an interaction and information presentation module (¶[0263-0264]) configured to provide a stimulus to the user (¶[0200], ¶[0262]) and record a conscious response from the user (¶[0265]); 
an integration and processing module configured to receive signals from the eye measurement module, the thermal measurement module, the facial measurement module, the sensor module and the EEG signal capture module (¶[0183]); 
wherein the system determines changes in the physiological variables of the user associated with stress and cognitive load in response to the stimulus generated by the interaction and information presentation module (¶[0234] ANS monitoring during stress testing), to calculate a probability of deception in conscious responses (¶[0233] lie detection).
Toth does not teach using an infrared camera to determine skin temperature, or temperature fluctuations to determine respiration rate through an infrared camera. Toth’s facial movement measures do include a recitation of unspecific numbers of facial skin portions or features but does not recite twenty or more reference points for facial movement tracking. Toth also does not specifically determine a probability of dishonesty using a machine learning algorithm (gradient tree boosting, or random forests), leaving that to the skilled artisan.
In case Applicant disagrees with the interpretation of infrared imaging for determining respiration rate, taught by Toth above, attention is brought to the Mills reference, which teaches sensing the respiration of a subject through thermal detection of respiration plumes using an infrared camera (¶[0054] and ¶[0058] the temperature sensors may be an infrared camera and ¶[0043], ¶[0046] volume of exhaled air).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the infrared imaging of Toth to include respiratory volume monitoring, as taught by Mills, because it is non-contact, can be used without disruption to the user, and the fields of view of the taught temperature sensing allow for accurate parameter determination no matter the exact position of a user’s head (Mills, ¶[0012]).
Mills does not discuss facial movement tracking or dishonesty probability calculation.
Attention is brought to the Anbar reference, which teaches using an infrared camera to determine skin temperature fluctuations (col. 7, lines 23-55) during user interactions to determine the probability of truthfulness of the user using linear regression (col. 7, lines 56-65, col. 11, step number 13, col. 12, lines 10-29). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the skin temperature sensors and infrared cameras of Toth to use the infrared cameras for determining skin temperature fluctuations, as taught by Anbar, because Anbar teaches that it is superior to other methods of determining ANS stress responses (Anbar, col. 4, lines 28-42) and is a superior lie detector test (Anbar, Abstract).
It would have further been obvious to one of ordinary skill in the art to take the suggestion of Toth and implement detection of the probability of falsehood, as taught by Anbar, because Anbar teaches that it beneficially helps detect criminals, the personalities of prospective employees, and to evaluate mental health disorders (Anbar, col. 4, lines 44-52); and that it solves problems with earlier iterations of lie detector tests (Anbar, col. 1, lines 55-end and col. 2, lines 1-10 list problems with current methods, col. 2, lines 11-29 describes why methodology taught by Anbar solves these known issues).
Anbar does not teach that the lie probability algorithm uses gradient tree boosting, or random forests, or additional facial movement detection points.
Attention is brought to the Chandler reference, which teaches using 32 facial reference points for tracking facial expressions and emotions, identifying these expressions/emotions using a neural network (¶[0388]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the facial movement identification of Toth as modified as modified to include more than twenty reference points for identifying the emotions of the subject, because Chandler teaches that reading subject emotions requires additional data and analysis and may not be possible without providing sufficient unique data (“thus the accuracy of results may be improved by including unique information, which is not possible to observe except through implementations of the disclosed technology,” Chandler, ¶[0152]).
Chandler also does not teach using a gradient tree boosting or random forests algorithm for determining deception. 
Attention is brought to the Sartori reference, which teaches a random forest algorithm for detecting deception from a target user (¶[0069]).
Attention is also brought to the Olson reference, which teaches that in bioinformatics, machine learning algorithm selection is a problem readily solved by the skilled artisan having a reasonable expectation of success, and that one of ordinary skill would naturally be moved to optimize the results of the analysis in order to improve prediction accuracy (p. 193, ¶ 2). Olson further teaches that Gradient Tree Boosting and Random Forests are highly recommended as the top performers in the studied data problems (Table 4). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the algorithm of Anbar to use a Random Forest machine learning classifier, as taught by Sartori, because the courts have held that optimizing a results-effective variable is a matter of routine skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 5, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 1.
Toth further teaches wherein the electroencephalography (EEG) signal capture module comprises at least four electrodes (¶[0299]).
Regarding claim 6, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 1.
Toth further teaches wherein the eye measurement module is fixed to the interaction and information presentation module and sits in front of the face of the user (¶[0264]).
Regarding claim 7, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 5.
Toth further teaches wherein the camera of the eye measurement module captures at least 80 frames per second (¶[0323]).
Toth doesn’t teach capturing at over 100 images per second. 
It nevertheless would have been obvious to one of ordinary skill in the art to capture at least 100 frames per second, because Toth teaches that frame-rate is a results effective variable for capturing sufficient microscopic movements of the iris of the user’s eye (Toth ¶[0323]), and the courts have held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 1.
Toth further teaches wherein the interaction and information presentation module further comprises a digital touch screen (¶[0047], ¶[0111]).
Regarding claim 9, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 1.
Toth further teaches wherein the sensor module comprises a photoplethysmography sensor (PPG) with a transmitter with a wavelength between 480 nm and 540 nm that detects changes in the volume of pulsed blood (¶[0185]) to calculate the heart rate variation (HRV) of the user (¶[0339]).
Regarding claim 10, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 9.
Toth further teaches wherein the sensor module further comprises a 3-axis accelerometer (¶[0203]).
Regarding claim 12, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 1.
Toth teaches further comprising a transmission module that transmits the information collected to a server at another location (¶¶[0187-0188]).
Regarding claim 13, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 12.
Toth further teaches wherein the server at another location is configured to determine the level of cognitive load and stress based on an algorithm (¶[0183]).
Anbar teaches that the algorithm is selected from a logistic regression (col. 11, step number 13, col. 12, lines 10-29).
However, the combination in claim 1 also teaches a random forest, in view of Sartori in ¶[0069].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the algorithm of Toth to use a Random Forest machine learning classifier, as taught by Sartori, because the courts have held that optimizing a results-effective variable is a matter of routine skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see evidence of Olson in rejection of claim 1).
Regarding claim 15, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the method according to Claim 14.
Toth further teaches wherein the stimuli are selected from the group consisting of stimuli relevant to the subject of interest, comparative stimuli not relevant to the test, and neutral stimuli or combinations thereof (¶[0126-127], ¶[0262], ¶[0341]). See also Anbar, col. 5, lines 41-45.
Regarding claim 16, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the method according to Claim 14.
Toth teaches further comprising: transmitting the information collected to a server at another location for processing (¶¶[0187-0188]).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth, Mills, Anbar, Chandler, and Sartori, as applied to claims 1, 5-10 and 12-17 above, and further in view of Choi et al. (U.S. Patent Application Publication No. 2020/0138337,) hereinafter referred to as Choi.
Regarding claim 3, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 1.
Toth as modified does not teach a chin support in which the user rests his or her chin located so that the user faces the eye measurement module or that the thermal measurement module is fixed to the chin holder. The location of the chin rest with respect to the eye measurement module is considered an intended use of the chin rest, however, and Toth teaches that the user does face the eye measurement module in order for eye measurements to be taken.
Attention is brought to the Choi reference, which teaches a chin support in which the user rests his or her chin (Fig. 6A/B) and that the thermal measurement module is fixed to the chin holder (Fig. 7B). However, Choi does teach these elements in different embodiments.
It would nevertheless have been obvious to combine a chin rest and the thermal measurement module fixed to the chin rest and therefore with the device of Toth as modified, because Choi teaches that the thermal measurement module should be at a fixed distance from the user’s chin and face, (Choi ¶[0064], ¶[0069]) but that fixing the camera to the user in a way where it is carried by the user, “allows the patient to breathe normally, but still provide some movement,” (Choi ¶[0069]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth, Mills, Anbar, Chandler, and Sartori, as applied to claims 1, 5-10 and 12-17 above, and further in view of Goldberg et al. (U.S. Patent No. 5,150,969,) referred to as Goldberg.
Regarding claim 11, Toth, as modified by Mills, Anbar, Chandler, and Sartori, teaches the system according to Claim 1.
Toth as modified fails to teach wherein the temperature information detected by the sensor module and the temperature information detected by the infrared camera of the thermal measurement module are used together to improve detection of the temperature changes of the user.
Attention is brought to the Goldberg reference, which teaches temperature information detected by a sensor module and temperature information detected by an infrared camera of the thermal measurement module used together to improve detection of the temperature changes of the user (col. 3, lines 15-43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the temperature detection of Toth as modified to include a calibration between the infrared temperature monitoring and another contact temperature sensor, as taught by Goldberg, because Goldberg teaches that it is accurate, reliable, and offers improved performance over time (Goldberg, col. 3, lines 50-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,512,240 to Zuckerman-Stark et al. teaches stress/pain estimation using EEG and a variety of other physiological data and any one of a plurality of machine learning algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792     

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792